DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 19 recites “the precatalyst has an empirical formula as measured by PIXE: Mo1.0V0.17-0.20Te0.06-0.07Nb0.19-0.20Od, wherein d is a number to satisfy the valence of the oxide”, but such limitation is not described in the original disclosure.  Rather instant specification only teaches a catalyst having such empirical formula (see instant published application US 20200246782 para. [0040], [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benderly (US2005/0239643) in view of Timpe (WO2009/106474A2), Wendlinger (US2014/0155659) and Chu et al. (Performance of Phase-pure M1 MoVNbTeOx Catalysts by Hydrothermal Synthesis with Different Post-treatments for the Oxidative Dehydrogenation of Ethane, Applied Catalysis A: General 298 (2015) pages 99-106).
Benderly provides a process for improving one or more performance characteristics of one or more mixed metal oxide catalysts, comprising the steps of: preparing one or more metal oxide catalysts into a structured catalyst, treating the structured catalyst with one or more chemical treatments ([0009]-[0012]) wherein the chemical treatments includes treating the metal oxide catalyst with oxidizing agents selected from hydrogen peroxide (i.e. H2O2) ([0043], [0044]).  Benderly discloses the mixed metal oxide catalyst having a formula of  MoVaNbbXcZdOn  wherein X is at least one element selected from the group consisting of Te and Sb, Z is at least one element selected from the group consisting of W, Cr, Ta, Ti, Zr, Hf, Mn, Re, Fe, Ru, Co, Rh, Ni, Pd, Pt, Ag, Zn, B, Al, Ga, In, Ge, Sn, Si, Pb, P, Bi, Y, Ce, rare earth elements and alkaline earth elements, 0.1≤a≤1.0, 0.01≤b≤1.0, 0.01≤.c≤1.0, 0≤d≤1.0 and n is determined by the oxidation states of the other elements ([0005], [0006], [0047]-[0048]).  Benderley specifically teaches such mixed metal oxide catalyst having a formula of     MoaVbTecNbdOe ([0067], [0139]-[0144]) and such catalyst being prepared via mixing Mo, V, Nb and Te compounds into an aqueous  slurry or solution with desired atomic ratio of respective metal elements, drying, calcining to form a catalyst. Thus, treating the catalyst with hydrogen peroxide is envisioned from Benderly’s teachings. 
Benderly disclosed Mo, Vb, Te and Nb molar ratio overlapping with that of instantly claimed mixed metal oxide catalyst composition ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).    It would have been obvious for one of ordinary skill in the art adopt Mo, V, Nb and Te molar ratio in the slurry as that of instantly claimed via routine optimization (see MPEP §2144.05 II) for help obtaining a desired mixed metal oxide catalyst. 
Regarding claim 1, Benderly does not expressly teach heating slurry with agitation and simultaneous removal of gaseous byproduct. 
Timpe teaches a method of preparing a MoVTeNb mixed oxide catalyst for oxidation of hydrocarbons (page 5 4th para.)  comprising dissolving the corresponding Mo, V, Te and Nb compounds into water forming an aqueous solution (page 10 last para.-page 11 first para., page 11 3rd para., page 12 3rd para-4th para.) at  temperature from 40-80 °C (example 1) , combining the resulting aqueous solution to an aqueous mixture containing the catalyst metals in the desired ratio of the final catalyst material, heating the aqueous mixture at elevated temperature (preferably 130-180 °C)  and elevated pressure (e.g. up to 9 Mpa) for 24-144 hours in an autoclave to form a solid material, collecting and drying the solid material, then calcining,  wherein the mixed oxide catalyst having a formula of MoVaTebNbcZdOx with  a = 0.15-0.50, b = 0.02-0.45, in particular 0.05-0.40, c = 0.05-0.45, d ≤0,05 and x being  the molar number of oxygen binding to the metal atoms present in this mixed metal oxide which follows from the relative amount an d valence of the metal elements (page 6  last 5 lines, page 13 1st-2nd para.).   
As for the claimed agitation and simultaneous removing gaseous byproduct, it is well known in the art that autoclave reactor can be stirred and also equipped with apertures on the head to allow degasification and valve for regulating pressure (see Wndlinger [0060], Fig. 1). 
Since Timpe already discloses mixture of metal elements need be formed, then reacted under certain pressure in an autoclave, it would have been obvious for one of ordinary skill in the art to adopt an autoclave with stirring and aperture for degasification and pressure control as shown by Timple and Wendlinger to practice the catalyst producing process of  Benderly because by doing so can ensure mixing all the reactants homogeneously  for obtaining desired mixed metal oxide catalyst as suggested by Timple and obtaining desired pressure via such degasification and pressure control  as suggested by Wendlinger. 
Chu discloses using hydrogen peroxide to treat a MoVNbTeOx catalyst with help obtain more M1 phase while removing M2 phase (page 100 section 2.1, page 101 two last para.).  Chu teaches such hydrogen peroxide treatment involves introducing Nb for forming needed M1 phase while removing Te in M2 phase (page 100 3rd para. table 1), therefore, such hydrogen peroxide treatment will lead to less Te and more Nb in the catalyst. 
It would have been obvious for one of ordinary skill in the art to adopt such hydrogen peroxide treatment for help obtaining a MoVNbTeOx catalyst having high activity as suggested by Chu (page 100 3rd para., table 1, page 103 Fig. 4 and last para. -page 104 2nd para., page 105 section 3.4.2-page 106 4 Conclusion section).  
Regarding claim 2-4, Timple disclosed heating temperature and pressure overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt the slurry forming temperature, hydrothermal treating temperature and pressure as shown by Timpe to modify the MoVTeNb mixed oxide catalyst preparing process of Benderly because adopting such well-known technique for forming a desired MoVTeNb mixed oxide catalyst only involves routine skill for one of ordinary skill in the art.   Such claimed slurry forming temperature, heating temperature and pressure are all operating parameters, it would have been obvious for one of ordinary skill in the art to adopt same slurry forming temperature, heating temperature and pressure as those of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a desired MoVTeNb mixed oxide catalyst. 
	Regarding claim 6 and 10, such limitations have been met as discussed above. 
Regarding claim 7, Chu further discloses formed solid being filtrated, washed with distilled water, then dried and calcined (section 2.1). It would have been obvious for one of ordinary skill in the art to adopt such washing with water to wash off byproduct, impurities or unreacted reactants for help obtaining desired mixed metal oxide precatalyst.
Regarding claim 8, Benderly further teaches grinding the formed mixed metal oxide for improving the catalyst activity ([0166]- [0169]). 
Regarding claim 9, Benderly teaches calcining the catalyst at inert atmosphere from 350 -1000 °C for 1 to 25 hours ([0142], [0143]). 
Regarding claim 11, Chu already teaches H2O2 treatment affecting the MoVNbTeOx mixed oxide catalyst activity (page 103 2nd last para. -page 104 right col. first para, page 106 section 4. Conclusion). 
It would have been obvious for one of ordinary skill in the art to adopt same volume and concentration of H2O2 as that of instantly claimed to treat 1-gram MoVNbTeOx mixed oxide catalyst via routine optimization (see MPEP § 2144. 05 II) for help obtaining a MoVNbTeOx mixed oxide catalyst with desired activity as suggested by Chu. 
Regarding claim 12, Benderly and Timpe already teaches MoVNbTeOx mixed oxide catalyst having Mo:V:Te:Nb  ratio overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP § 2144. 05 I). 
Regarding claim 15-17 and 20, such limitations have been met as discussed above. 
Regarding claim 18, Chu already teaches H2O2 treatment affecting the MoVNbTeOx mixed oxide catalyst activity and increased H2O2 concentration leading to increased V5+ thus improved catalyst activity (page 103 2nd last para. -page 104 right col. first para, page 106 section 4. Conclusion). 
It would have been obvious for one of ordinary skill in the art to adopt same equivalent 03 to 2.5 mol of 30% by weight of aqueous H2O2 to as that of instantly claimed to treat per gram of MoVNbTeOx mixed oxide catalyst via routine optimization (see MPEP § 2144. 05 II) for help obtaining a MoVNbTeOx mixed oxide catalyst with desired activity as suggested by Chu. 
Regarding claim 19, both Benderly and Timple already respectively teach using a same or substantially the same method mixing same or substantially the same molar ratio of Mo, V, Nb and Te salts in a slurry, then same or substantially heating such slurry for producing a precatalyst, therefore, same or substantially the same precatalyst having same or substantially the same empirical formula as that of instantly claimed would be expected. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benderly (US2005/0239643) in view of Timpe (WO2009/106474A2), Wendlinger (US2014/0155659) and Chu et al. (Performance of Phase-pure M1 MoVNbTeOx Catalysts by Hydrothermal Synthesis with Different Post-treatments for the Oxidative Dehydrogenation of Ethane, Applied Catalysis A: General 298 (2015) pages 99-106) as applied above, and further in view of Knaebel (US2012/0180389). 
Benderly in view of Timpe, Wendlinger and Chu does not expressly teach gaseous species removed from the reactor using absorption, adsorption etc.   However, Benderly in view of Timpe, Wendlinger and Chu already teaches gaseous byproduct can be removed from the reactor and it is well-known in the art that gaseous byproduct can be removed from a reactor via absorber or gas adsorption or chemical transformation (see Knaebel [0022]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known gas separation means as shown by Knaebel to help remove gaseous byproduct from the reactor because adopting known technique for predictable results is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. patent 10668454. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’454 teaches a substantially the same or substantially the same method as that of instantly claimed. 
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. patent 10350582 in view of Timpe (WO2009/106474A2) and Wendlinger (US2014/0155659). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’582 already teaches a substantially the same method except the heating pressure, removing gas from the autoclave, but such limitations are disclosed by Timpe and Wendlinger respectively as discussed above.    It would have been obvious for one of ordinary skill in the art to adopt suitable pressure as shown by Timple via routine experimentation (see MPEP 2144. 05 II) for help obtaining mixed metal oxide catalyst as suggested by Timpe. It would have been obvious for one of ordinary skill in the art to adopt an autoclave with stirring and aperture for degasification as shown by Wendlinger to practice the autoclave of US’582 in view of Timpe because by doing so can ensure mixing all the reactants and also obtaining desired pressure via such degasification as suggested by Wendlinger.
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. patent 10406517 in view of Timpe (WO2009/106474A2) and Wendlinger (US2014/0155659). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because US’517 already teaches a substantially the same method except the heating pressure, removing gas from the autoclave, but such limitations are disclosed by Timpe and Wendlinger respectively as discussed above.  It would have been obvious for one of ordinary skill in the art to adopt suitable pressure as shown by Timple via routine experimentation (see MPEP 2144. 05 II) for help obtaining mixed metal oxide catalyst as suggested by Timpe. It would have been obvious for one of ordinary skill in the art to adopt an autoclave with stirring and aperture for degasification as shown by Wendlinger to practice the autoclave of US’517 in view of Timpe because by doing so can ensure mixing all the reactants and also obtaining desired pressure via such degasification as suggested by Wendlinger.

Response to Arguments
Applicant's amendments filed on 06/08/2022 have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive.  In response to applicant’s arguments about Benderly disclosed catalyst being used for oxidation of alkanes to corresponding oxygenate but not being used for oxidative dehydrogenation of alkanes as required by the instant invention, firstly, the claimed limitation of “for the oxidative dehydrogenation of ethane” is just an intended use for the formed catalyst.  Instant invention directs to preparing an aqueous slurry comprising Mo, V, Nb and Te, then heating to form a precatalyst, which is then treated with hydrogen oxide to obtain the catalyst.  Benderly teaches a same or substantially the same method of producing a same or substantially the same catalyst as that of instantly claimed. Secondly, Benderly expressly discloses such mixed metal oxide MoVNbTeOx catalyst can be used for oxidation of alkanes to oxygenate as well as dehydrogenation of alkanes to olefins, e.g. dehydrogenation propane to propylene (para. [0002], [0095]) and modified such mixed metal oxide (including hydrogen peroxide treated mixed metal oxide catalyst can convert alkanes to alkenes ([0112]).  
In response to applicant’s arguments about hydrogen peroxide treatment being extensive list, the examiner recognized such list and noticed that hydrogen peroxide can be used to treat such mixed metal oxide to provide a modified mixed metal oxide with improved performance and Chu has been applied to expressly discloses the advantages of using hydrogen peroxide treatment as set forth in the rejections.  In response to applicant’s arguments about Chu disclosed mixed metal oxide being used for improved ethylene production while Benderly disclosed catalyst being used for oxidation of alkanes.   As discussed above, Benderly already expressly teach the mixed metal oxide catalyst MoVNbTeOx and modified metal oxide catalyst MoVNbTeOx can convert alkanes to alkene, i.e. used in a process of oxidative dehydrogenation.  Since both  these references are directed to MoVNbTeOx catalyst,  with the recited such catalyst being treated with hydrogen peroxide,  the hydrogen peroxide treated MoVNbTeOx catalyst having associated advantage/benefits,  therefore one of ordinary skill in the art  would have been motivated to combine these references and make the modification because they are drawn to same technical fields (mixed metal oxide catalyst), constituted with same ingredients (MoVNbTeOx)  and share common utilities (oxidative dehydrogenating alkanes), and pertinent to the problem which applicant concerns about ( hydrogen peroxide treated MoVNbTeOx catalyst having improved performance) ( see §MPEP 2141.01(a)).
	Similar reasons for sustaining double patenting rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732